   Case 6:03-cr-00018-JRH-CLR Document 256 Filed 07/22/20 Page 1 of 1


                      IN THE UNITED     STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


UNITED STATES OF AMERICA


     V.                                                OR 603-018-2


JERMAINE   ALI   WILSON




                                      ORDER




     This case is back before the Court following                      remand from the

Eleventh Circuit Court of Appeals, which vacated this Court's Order

of April 1, 2019, denying Defendant Jermaine Ali Wilson's motion to

reduce     sentence    under    18   U.S.C.   §   3582(c)(1)(B).         The   Government


recently filed a brief stating that it does not oppose the reduction

of Wilson's sentence to time served.


      Upon consideration of the Government's brief (doc. 255) and in

consultation      with    the   United    States     Probation       Office,     Defendant

Wilson's     motion     to   reduce    his    sentence       (doc.   230)   is   GRANTED.

Defendant Wilson's sentence is hereby reduced to time served.                         All

other conditions of Wilson's judgment and commitment order remain in

effect.     This Order shall take effect on July 31, 2020.

     ORDER ENTERED at Augusta, Georgia, this                           y of July, 2020.




                                                  J. RANDAf^ALL,'CHIEF JUDGE
                                                  UNITElrt-TATES DISTRICT COURT
                                                  SOUTHERN    DISTRICT   OF GEORGIA
